Citation Nr: 9934968	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  94-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle fracture, to include traumatic 
arthritis. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to April 
1985 and from June 1986 to April 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of a right ankle fracture and assigned a 10 percent 
evaluation, effective April 6, 1992.

In an April 1993 statement, the veteran raised the issue of 
service connection for sore joints.  In an October 1993 
statement, the veteran raised the issue of service connection 
for a right leg disorder as secondary to the service-
connected right ankle disorder.  These issues are not ripe 
for appellate review.  They are referred to the RO for 
appropriate action.   


FINDING OF FACT

The residuals of a right ankle fracture, to include traumatic 
arthritis are not, and have not been since April 6, 1992, 
manifested by marked limitation of motion of the right ankle 
and do not present an unusual disability picture.


CONCLUSION OF LAW

The criteria have not been met for an evaluation in excess of 
10 percent for residuals of a right ankle fracture, to 
include traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5271 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

On a July 1992 VA general medical examination, the veteran 
reported that, since the fracture in May 1991, his right 
ankle had been stiff and that it was constantly painful.  He 
said that he was unable to go down stairs without using a 
handrail and that he was only able to go up stairs one step 
at a time.  He indicated that he could no longer carry heavy 
things.  He asserted that, although he had planned on 
pursuing a career in law enforcement, he must instead pursue 
a career in the trucking industry because he could not pass 
the requisite physical.  He also reported that he currently 
worked as a pizza delivery boy because he could not work in 
the construction industry.  Physical examination revealed 
that the peripheral pulses were full and equal and that the 
neurological evaluation was normal.  There was a scar over 
the right ankle along with significant swelling over the 
right medial malleolus.  Dorsiflexion in the right ankle was 
to 5 degrees, while plantar flexion was to 30 degrees.  Both 
of those motions produced pain.  Eversion of the right ankle 
was normal.  X-rays revealed old tibial and fibular fractures 
that were internally fixed with numerous screws and with 
medial and lateral plate devices.  There was apparently a 
good healing of all visualized fracture lines.  In an 
addendum to the examination, it was noted that the veteran 
had an old tibial and fibular fracture with internal fixation 
of the right ankle.

In an October 1992 rating decision, service connection was 
granted for residuals of a right ankle fracture.  A 10 
percent evaluation was assigned, effective April 6, 1992, the 
date following discharge from service, under Diagnostic Code 
5271 (limited motion of the ankle).

VA medical records from May 1993 reveal that the veteran had 
painful retained hardware in the right ankle.

The veteran underwent another VA general medical examination 
in May 1993.  Physical examination revealed that he had a 
normal gait and erect posture.  It was noted that there was 
limitation of motion in the right ankle and that there were 
scars on each side of the ankle.  Neither crepitus nor 
instability was present.  There was also no lower motor 
weakness.  The diagnosis was a history of a right ankle 
fracture.

At an October 1993 hearing held at the RO before a hearing 
officer, the veteran testified about his symptomatology.  He 
also reported that he had failed a physical examination for a 
career in law enforcement because of his right ankle.  
Transcript.  

VA medical records indicate that the veteran had the 
symptomatic hardware in his right ankle removed in January 
1995.  In a May 1995 rating decision, a temporary total 
convalescence rating from January 24, 1995, to March 31, 
1995, was assigned for the residuals of the right ankle 
fracture.

The veteran was afforded another VA examination in September 
1995.  He reported that his discomfort level in the right 
ankle was a six on a scale of one to ten.  The veteran 
asserted that he had a deep, aching pain when the weather 
changed.  He noted that he was a full-time mailman, which 
required him to walk a seven-mile route in four and half 
hours.  He indicated that, after that amount of walking, he 
was unable to do any weight-bearing for the rest of the day 
because of pain and swelling.  He said that he was unable to 
participate in any kind of sports.  He asserted that there 
was persistent tenderness to touch in the right ankle.  
Physical examination revealed well-healed scars laterally and 
medially.  There was tenderness to palpation over the scars.  
Dorsiflexion was to 5 degrees, and plantar flexion was to 30 
degrees.  The veteran's gait was normal.  It was noted that 
he had not walked for four and half hours today and that he 
was able to walk on his heels and toes without significant 
difficulty.  X-rays revealed minor degenerative joint disease 
and contour irregularities.  The impressions were the 
following: status post right ankle surgery, status post 
hardware removal, and persistent pain.

In a November 1995 rating decision, service connection was 
granted for degenerative joint disease of the right ankle; 
the right ankle disorder, including the arthritis, was rated 
as 10 percent disabling under Diagnostic Codes 5010 
(arthritis due to trauma) and 5271.

On a November 1996 VA examination, the veteran reported that, 
although he was able wear shoes more comfortably since his 
1995 surgery, the ankle pain had worsened, especially in cold 
weather.  He indicated that he would have to take up to 12 
aspirins a day to perform his duties as a mailman and that, 
at the end of a workday, he would have to elevate his leg.  
He said that he had to walk carefully on his days off from 
work to prevent aggravation of the right ankle.  The veteran 
reported that his right ankle would occasionally swell, but 
that it did not give out.  He indicated that he had to 
carefully schedule his mail route to allow at least one or 
two days of rest between routes.  

Physical examination revealed that flexion was to 25 degrees 
and that extension was to 20 degrees.  The active range of 
motion did not elicit pain or crepitus.  There were three 
well-healed scars.  The posterior tibial and dorsalis pedis 
pulses were intact.  The distal sensation was intact, but 
there was a hypesthetic area distal to the medial malleolus.  
X-rays were taken.  The impressions were the following: 
status post open reduction severe comminuted fracture of the 
right distal tibia and fibula; and progressive traumatic 
arthritis, with a severe impact on the veteran's current 
occupation.

In February 1998, the Board remanded the claim for further 
development.

In a November 1998 memorandum, it was noted that the veteran 
had reported that he had not received any treatment for his 
right ankle disorder since January 1995.

In June 1999, the veteran underwent a VA orthopedic 
examination.  The veteran reported that he was not currently 
being treated for his right ankle disorder.  He indicated 
that after service he had been trained as a truck driver and 
that he drove a truck for a year and half.  He also indicated 
that he had worked as a letter carrier for the United States 
Postal Service since February 1994.  The veteran reported 
that he had occasional puffiness, along with pain, in the 
right ankle.  On physical examination the veteran reported 
some pain in the incision areas of the right ankle.  However, 
he was not in any obvious distress.  There was no evidence of 
swelling or edema.  The right ankle was considered stable.  
He had unrestricted talotibial motion.  No crepitus was 
present.  There was no instability to varus or valgus stress.  
There was no outright tenderness, withdrawal, or pain 
behaviors noted on examination.  The scars were well healed 
with no discoloration or keloid formation.  Dorsiflexion in 
the right ankle was to 7 degrees, while plantar flexion was 
to 45 degrees.  The ankle dorsiflexors, plantar flexors, 
inverters, and evertors were all strong.  Sensation was 
intact to light touch and pinprick.  The diagnosis was a 
healed distal tibia and fibula fracture.

The examiner indicated that the right ankle fracture did not 
involve any joint structures because it was extra-articular.  
The fracture involved only the distal tibia and fibula and 
not the talofibular joint.  There was no motor or 
neurological involvement.  There were no muscle or nerve 
changes, other than the reports of some incisional 
tenderness.  The veteran perceived the tenderness to be 
severe, but the incisions did not produce a severe response 
to light touch.  The examiner indicated that, with regard to 
any weakened movement, all motors were strong.  It was noted 
that there was no documentation of any incoordination and 
that there was no history of fatigability.  As to the 
veteran's ability to perform average employment in a civilian 
occupation, the examiner noted that the ankle fracture was 
healed and that the veteran was working full-time.  The 
veteran did report some regional pain in the ankle, both 
during and after work, but no crepitance was noted on 
examination.  The examiner indicated that there was no pain 
visibly manifested on movement of the joint.  There was no 
evidence of atrophy or any abnormalities of the skin.  
Specifically, there was no evidence of disuse, abnormal 
discolorations, or secondary skin changes.  In short, there 
were no objective manifestations that the veteran had disuse 
or impairment due to pain. 

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule of Francisco is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Ten and 20 percent disability ratings are warranted for 
moderate and marked limitation of motion of the ankle, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
normal range of motion for an ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.70, 
Plate II.

A 20 percent evaluation is warranted for ankylosis of the 
ankle in plantar flexion at less than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Separate disabilities arising from a single disease entity 
are to be rated separately. Esteban v. Brown, 6 Vet. App. 
259, 261 (1994); 38 C.F.R. § 4.25(b).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Fanning v. Brown, 4 Vet. App. 225 (1993); 
38 C.F.R. § 4.14.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  That weakness 
is as important as limitation of motion, and a part that 
becomes disabled on use must be regarded as seriously 
disabled.  Also, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court"), 
has held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Analysis

In this case, there is no persuasive evidence that the 
veteran has marked limitation of motion in the right ankle.  
The veteran has undergone numerous range of motion tests.  On 
a July 1992 VA general medical examination, the range of 
motion for the right ankle was dorsiflexion to 5 degrees and 
plantar flexion to 30 degrees.  This constitutes 25 percent 
of normal dorsiflexion and 66 percent of normal plantar 
flexion and reflects a loss of only 30 degrees of the total 
65 degrees of normal ankle motion.  Thus, it is considered to 
be no more than a moderate limitation of ankle motion.  See 
38 C.F.R. § 4.70, Plate II.  On the May 1993 VA examination, 
the range of motion for the right ankle was not given.  Thus, 
there is no persuasive evidence that there was a marked 
limitation of motion in the right ankle on that examination.  
The range of motion in the right ankle on the September 1995 
VA examination was dorsiflexion to 5 degrees and plantar 
flexion to 30 degrees, which was the same range of motion as 
on the July 1992 VA examination.  On the November 1996 VA 
examination, the veteran had 45 degrees of ankle motion, 
which also constitutes no more than moderate limitation of 
motion.  

More recently, on the June 1999 VA orthopedic examination, 
the range of motion for the right ankle was dorsiflexion to 7 
degrees and plantar flexion to 45 degrees.  As previously 
noted, the normal range of motion of the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
for a total of 65 degrees.  A total loss of 13 degrees 
clearly constitutes no more than moderate limitation of 
motion, especially since the loss is not just of 
dorsiflexion.  The veteran's complaints of pain have been 
considered.  However, the June 1999 VA examiner noted there 
was no weakened movement, fatigability, or incoordination.  
That examiner also concluded that there were no objective 
manifestations of disuse or impairment due to pain.  
Accordingly, even with consideration of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1999), the Board concludes that the veteran 
experiences no additional functional loss due to pain 
attributable to the ankle disability that would provide a 
basis for a rating in excess of the current 10 percent 
evaluation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for the residuals of a 
right ankle fracture, to include traumatic arthritis.  
Specifically, the representative argued that a higher rating 
was warranted under Diagnostic Code 5270 (ankylosis of the 
ankle).  However, the veteran's right ankle is not ankylosed.  
Moreover, the representative argued that a separate rating is 
warranted for the traumatic arthritis.  True, the VA General 
Counsel stated that, when a knee disorder is rated under 
Diagnostic Code 5257 (other impairment of the knee) and a 
veteran also has limitation of motion in the knee that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  VAOPGCPREC 23-97 (July 1, 1997).  Nonetheless, 
arthritis is specifically rated based on limitation of 
motion, and there is no evidence of a separate disability 
distinct from the disability caused by the limitation of 
motion due to arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  The assignment of a separate rating for the 
traumatic arthritis would be pyramiding.  38 C.F.R. § 4.14.  
Incidentally, service connection is in effect for a tender 
scar, status post right ankle hardware removal, and for 
hypesthesia distal to the right medial malleolus.  A 10 
percent rating and a noncompensable rating are currently 
assigned for those disabilities, respectively.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
veteran reported that he was unable to work in the 
construction industry or law enforcement because of his right 
ankle disorder.  However, he has worked as a full-time letter 
carrier since February 1994 and had walked routes of four and 
half miles.  The currently assigned evaluation under 
Diagnostic Code 5271 accounts for what is considered the 
average impairment of earning capacity for veterans with 
those type of disabilities.  The evidence in this case fails 
to show that the veteran's service-connected right ankle 
disorder causes any marked interference with employment or 
requires frequent periods of hospitalization that render 
impractical the use of the regular schedular standards.


ORDER

An evaluation in excess of 10 percent for residuals of a 
right ankle fracture, to include traumatic arthritis is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

